            Case 1:18-cv-09416-VEC Document 1 Filed 10/15/18 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 NATAN DVIR,

                                Plaintiff,                    Docket No. 1:18-cv-9416

        - against -                                           JURY TRIAL DEMANDED

 DANCING ASTRONAUT, INC.

                                Defendant.


                                          COMPLAINT

       Plaintiff Natan Dvir (“Dvir” or “Plaintiff”) by and through his undersigned counsel, as

and for his Complaint against Defendant Dancing Astronaut, Inc. (“Dancing Astronaut” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of Fyre Festival organizer Billy McFarland, owned and registered by

Dvir, a New York based professional photographer. Accordingly, Dvir seeks monetary relief

under the Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
            Case 1:18-cv-09416-VEC Document 1 Filed 10/15/18 Page 2 of 5



                                             PARTIES

       5.      Dvir is a professional photographer in the business of licensing his photographs to

online and print media for a fee having a usual place of business at 106 Norfolk Street Apt 18,

New York, New York 10002.

       6.      Upon information and belief, Dancing Astronaut is a foreign limited liability

company duly organized and existing under the laws of the State of Delaware, with a place of

business 100 Bank Street, Apt. 4J, New York, NY 10014. Upon information and belief Dancing

Astronaut is registered with the New York Department of State Division of Corporations to do

business in the State of New York. At all times material, hereto, Dancing Astronaut has owned

and operated a website at the URL: https://dancingastronaut.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Dvir photographed Fyre Festival organizer Billy McFarland (the “Photograph”).

A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Dvir is the author of the Photograph and has at all times been the sole owner of all

right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-109-667 and titled “6.18.18_BillyMcFarland_Dvir.jpg.” See

Exhibit B.

       B.      Defendant’s Infringing Activities

       10.     On or about October 11, 2018, Dancing Astronaut ran an article on the Website

titled Fyre festival co-founder sentenced to six years in prison. See URL

https://dancingastronaut.com/2018/10/fyre-festival-co-founder-sentenced-six-years-prison/. The
            Case 1:18-cv-09416-VEC Document 1 Filed 10/15/18 Page 3 of 5



article prominently featured the Photograph. A true and correct copy of the article and a

screenshot of the Photograph on the article are attached hereto as Exhibit C.

          11.   Dancing Astronaut did not license the Photograph from Plaintiff for its article, nor

did Dancing Astronaut have Plaintiff’s permission or consent to publish the Photograph on its

Website.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

          12.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.   Dancing Astronaut infringed Plaintiff’s copyright in the Photograph by

reproducing and publicly displaying the Photograph on the Website. Dancing Astronaut is not,

and has never been, licensed or otherwise authorized to reproduce, publically display, distribute

and/or use the Photograph.

          14.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
            Case 1:18-cv-09416-VEC Document 1 Filed 10/15/18 Page 4 of 5



       17.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       18.     Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Dancing Astronaut be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

               profits, gains or advantages of any kind attributable to Defendant’s infringement

               of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

               per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       4.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

               17 U.S.C. § 505;

       5.      That Plaintiff be awarded pre-judgment interest; and

       6.      Such other and further relief as the Court may deem just and proper.


                                  DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
       October 15, 2018
Case 1:18-cv-09416-VEC Document 1 Filed 10/15/18 Page 5 of 5



                                      LIEBOWITZ LAW FIRM, PLLC
                                      By: /s/Richard Liebowitz
                                      Richard Liebowitz
                                      11 Sunrise Plaza, Suite 305
                                      Valley Stream, New York 11580
                                      Tel: (516) 233-1660
                                      RL@LiebowitzLawFirm.com

                                      Attorneys for Plaintiff Natan Dvir
